                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00189-MR

IAIAN EVANS MCCLELLAN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                  ORDER
                                 )
TODD SCHITTER,                   )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on its own motion.

      On October 13, 2020, Plaintiff’s Amended Complaint survived this

Court’s frivolity review as to his Eighth Amendment claim against Defendant

Schetter. [Doc. 19]. On December 14, 2020, the North Carolina Department

of Public Safety (NCDPS) filed a document under seal indicating it was

unable to procure a waiver of service for Defendant Schetter for the reasons

stated in that document. [Doc. 23]. The sealed document provides the last

known address for Defendant Schetter, which is in the State of Louisiana.

[See id.].

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. However, pursuant



        Case 1:20-cv-00189-MR Document 24 Filed 01/06/21 Page 1 of 3
to 28 U.S.C. § 1915(d), if the civil action of a prisoner who is proceeding in

forma pauperis survives initial review under 28 U.S.C. §§ 1915(e)(2), “[t]he

officers of the court shall issue and serve all process, and perform all duties

in such cases.” 28 U.S.C. § 1915(d). Further, under Rule 4(c)(3) of the

Federal Rules of Civil Procedure, the Court must “order that service be made

by a United States marshal or deputy marshal or by a person specially

appointed by the court” “if plaintiff is authorized to proceed in forma pauperis

under 28 U.S.C. § 1915.” Fed. R. Civ. P. 4(c)(3).

      Where an individual defendant is a non-resident, service may proceed

according to Rule 4(e), which provides that such defendant may be served

by “following state law for serving a summons in an action brought in courts

of general jurisdiction in the state where the district court is located or where

service is made.” Fed. R. Civ. P. 4(e). Rule 4(j)(1)(c) of the North Carolina

Rules of Civil Procedure permits service “[b]y mailing a copy of the summons

and of the complaint, registered or certified mail, return receipt requested,

addressed to the party to be served, and delivering to the addressee.” N.C.

Gen. Stat. § 1A-1, Rule 4(j)(1)(c).

      Here, despite that a request for a waiver of service was submitted to

the NCDPS, no waiver from Defendant Schetter was obtained and it appears

that Defendant Schetter did not receive service of process.            With the


                                        2

        Case 1:20-cv-00189-MR Document 24 Filed 01/06/21 Page 2 of 3
additional information supplied for service on Defendant Schetter, the U.S.

Marshal is hereby ordered to use reasonable efforts to locate and obtain

service on Defendant in accordance with Rule 4 of the North Carolina Rules

of Civil Procedure, as described above.

     To that end, the Court will direct the Clerk of Court to provide a copy of

Docket No. 23 to the U.S. Marshal for its eyes only for the sole purpose of

serving Defendant Schetter.

                                  ORDER

     IT IS, THEREFORE, ORDERED that the Clerk of Court will send a

copy of this Order and Docket No. 23 to the U.S. Marshals Service. The U.S.

Marshal shall use reasonable efforts to locate and obtain service on

Defendant Schetter in accordance with the terms of this Order.

     The Clerk is also respectfully instructed to correct the spelling of

Defendant Todd Schitter to Todd Schetter as reflected in Docket No. 23.

     IT IS SO ORDERED.
                                  Signed: January 6, 2021




                                       3

       Case 1:20-cv-00189-MR Document 24 Filed 01/06/21 Page 3 of 3
